             Case 5:20-cv-05799-LHK Document 155 Filed 09/18/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    450 Golden Gate Ave., Room 7-5395
     San Francisco, CA 94102
9    Telephone: (415) 436-6646
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,                 Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                      DEFENDANTS’ NOTICE OF FILING
                                                     DOCUMENTS IN RESPONSE TO THE
18
              v.                                     COURT’S SEPTEMBER 15, 2020 ORDER,
19                                                   ECF No. 132
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ NOTICE OF FILING DOCUMENTS IN RESPONSE
     TO THE COURT’S SEPTEMBER 16, 2020 ORDER, ECF No. 140
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 155 Filed 09/18/20 Page 2 of 3




1           Defendants respectfully notify the Court that they are filing with the Court documents
2    responsive to the Court’s Order dated September 15, 2020 (ECF No. 132). Those documents
3    accompany this notice.
4           A declaration from Michael A. Cannon authenticating the documents is submitted with this
5    notice. An index of the documents produced and a log of the documents withheld on the basis of
6    privilege is attached as Attachment A.
7

8

9    DATED: September 18, 2020                         Respectfully submitted,
10
                                                       JEFFREY BOSSERT CLARK
11
                                                       Acting Assistant Attorney General
12
                                                       ALEXANDER K. HAAS
13                                                     Branch Director
14
                                                       DIANE KELLEHER
15                                                     BRAD P. ROSENBERG
                                                       Assistant Branch Directors
16

17
                                                       /s/ M. Andrew Zee
                                                       M. ANDREW ZEE (CA Bar No. 272510)
18                                                     ALEXANDER V. SVERDLOV
                                                         (New York Bar No. 4918793)
19                                                     Trial Attorneys
20                                                     U.S. Department of Justice
                                                       Civil Division - Federal Programs Branch
21                                                     450 Golden Gate Ave., Room 7-5395
                                                       San Francisco, CA 94102
22                                                     Telephone: (415) 436-6646
23
                                                       Attorneys for Defendants
24

25

26

27

28

     DEFENDANTS’ NOTICE OF FILING DOCUMENTS IN RESPONSE
     TO THE COURT’S SEPTEMBER 16, 2020 ORDER, ECF No. 140
     Case No. 5:20-cv-05799-LHK
                                                   1
             Case 5:20-cv-05799-LHK Document 155 Filed 09/18/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 18th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                                /s/ M. Andrew Zee
                                                 M. ANDREW ZEE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
